DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Status of Claims
3.	Claims 1-7 are pending in this application.  
	Claims 1, 6 and 7 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/2021, with respect to the 35 U.S.C 102(a)(1) rejection(s) of claim(s) 1-7 under Iida (US PG. Pub. 2006/0114750 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (US PG. Pub. 2006/0114750 A1) in view of Takasaki (US PAT. No. 10,225,433 B2).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US PG. Pub. 2006/0114750 A1) in view of Takasaki (US PAT. No. 10,225,433 B2).

	Referring to Claim 1, Iida teaches an information processing apparatus (See Iida, Fig. 6, Control Device 400) comprising:
a processor (See Iida, Control Unit 409) configured to:
detect a failure occurring in the information processing apparatus (See Iida, Sect. [0220], The control unit 409 then executes the routine S46 for detecting the 
hour/minute hand position, the routine S47 for detecting the hour/minute hand, the routine S48 for determining the power supply voltage, the routine S49 for driving the hour/minute hand motor 26, and the routine S50 for determining detection failure 60 times).

	Iida fails to explicitly teach
	in response to detecting the failure occurring in the information processing apparatus, the failure occurring in the information processing apparatus can be suppressed before the failure occurs in the information processing apparatus, based on predetermined information, and
	


However, Takasaki teaches 
	in response to detecting the failure occurring in the information processing apparatus (See Takasaki, Fig. 6, Step S25, Col. 6 lines 13-27, In response that the error is notified from the printer 11 (S22: Yes), the apparatus program 35 determines whether the error has occurred during the image processing action, which has been executed in accordance with the instruction data (hereinafter, referred to as `specific instruction data`) received from the servers 70, 80 (S24).  In response that it is determined that the error has not occurred during the image processing action executed in accordance with the specific instruction data (S24: No), the apparatus program 35 displays a standard error screen, which is represented by the standard screen data corresponding to the notified error of the standard screen data stored in the memory 32, on the display 23 (S25).  The processing of S24 is an example of the first determination processing and the processing of S25 is an example of the first error processing.), the failure occurring in the information processing apparatus can be suppressed before the failure occurs in the information processing apparatus, based on predetermined information (See Takasaki, Col. 10 lines 50-67, The apparatus program 35 transmits error notification information to the server 70 (S51).  The error notification information includes an error ID for identifying the occurred error and progress information indicative of an operation completed before the error occurred.  In this example, the progress information includes a page number "03" of the page for which the print operation has been completed.  Then, the apparatus program 35 receives custom screen data corresponding to the error ID of the error notification information from the server 70 through the communication I/F 25, as a response to the error notification information (S52: Yes).  The processing of S51 is an example of the first transmission processing, and the processing of S52 is an example of the first reception processing.) and
a display (See Takasaki, Fig. 2A and 10A-B, Display 23) that displays failure handling information related to enabling suppression of recurrence of the failure in response to specifying that the failure can be suppressed (See Takasaki, Fig. 10A-B, Col. 6 lines 28-36, the user who sees the standard error screen shown in FIG. 10A removes the sheet jamming on the conveyance path and then taps an [OK] icon 130.  Then, in response that the designation of the [OK] icon 130 is received through the input I/F 24, the apparatus program 35 determines that the error has been solved.  This is also the same as a case where the standard error screen shown in FIG. 12A or the standard error screen (not shown) for notifying the error `sheet empty` is displayed.).
 
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate in response to detecting the failure occurring in the information processing apparatus, the failure occurring in the information processing apparatus can be suppressed before the failure occurs in the (See Takasaki, Col. 1 line 35-39).  Therefore, it would have been obvious to combine Iida in view of Takasaki to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Iida in view of Takasaki teaches the information processing apparatus (See Iida, Fig. 6, Control Device 400) according to claim 1, wherein the processor (See Iida, Control Unit 409) is further configured to:
receive a probability that a failure based on failure information of the information processing apparatus is to be suppressed (See Iida, Sect. [0149] lines 9-17, The results of reception continue to be displayed for a specific amount of time (for example, five seconds), and after the specific time has elapsed, the seconds hand 2A returns to its original position, and the current time is displayed.  When the reception of standard radio waves is initiated by operating the buttons, this operation can be accompanied by a display that indicates whether the standard radio waves are in a receivable range by means of the position of the seconds hand 2A), 
(See Iida, Sect. [0149] lines 5-9, The display of reception results is set so that the seconds hand 2A is at the 10-second mark when reception is complete, for example, and the seconds hand 2A is at the 20-second mark when reception has failed).

	Referring to Claim 3, the combination of Iida in view of Takasaki teaches the information processing apparatus (See Iida, Fig. 6, Control Device 400) according to claim 2, wherein the processor (See Iida, Control Unit 409) is further configured to:
transmit information including the failure information of the information processing apparatus to the information processing apparatus (See Iida, Sect. [0219],when detection has failed 60 times in S44, the control unit 409 outputs 120 drive signals for rotating the hour/minute hand motor 26 in the opposite direction, and moves the hour and minute hands 2B and 2C by 10 minutes (60 degrees)).

	Referring to Claim 4, the combination of Iida in view of Takasaki teaches the information processing apparatus (See Iida, Fig. 6, Control Device 400) according to claim 1, wherein the processor (See Iida, Control Unit 409) is further configured to:
acquire information including information on a failure occurring in a different image forming apparatus by communication with the different image forming apparatus (See Iida, Sect. [0211], first it is determined whether the detection of the hour and minute hands 2B and 2C has failed over the course of 12 hours in the time indicated by the hour and minute hands 2B and 2C (S37).  When detection has failed for 12 hours, that is, when the hour and minute hands 2B and 2C have moved for 12 hours but could not be detected, the pointer position detection routine is ended (S51).  Normally, the hour and minute hands 2B and 2C can be reliably detected if the hour and minute hands 2B and 2C are moved for 12 hours, but if the timepiece 1 is in an environment with an extremely low temperature, for example, the amount of light from the LED 451 decreases when the power supply voltage is low, which results in detection errors and the like, and sometimes the hour and minute hands 2B and 2C cannot be detected.).

	Referring to Claim 5, the combination of Iida in view of Takasaki teaches the information processing apparatus (See Iida, Fig. 6, Control Device 400) according to claim 4, wherein the processor (See Iida, Control Unit 409) is further configured to:
receive a probability that a failure based on failure information of the information processing apparatus and the acquired information is to be suppressed (See Iida, Sect. [0149] lines 9-17, The results of reception continue to be displayed for a specific amount of time (for example, five seconds), and after the specific time has elapsed, the seconds hand 2A returns to its original position, and the current time is displayed.  When the reception of standard radio waves is initiated by operating the buttons, this operation can be accompanied by a display that indicates whether the standard radio waves are in a receivable range by means of the position of the seconds hand 2A), 
wherein the display displays the received probability (See Iida, Sect. [0149] lines 5-9, The display of reception results is set so that the seconds hand 2A is at the 10-second mark when reception is complete, for example, and the seconds hand 2A is at the 20-second mark when reception has failed).	

Referring to Claim 6, the structural elements of apparatus claim 1 perform all of the steps of method claim 6.  Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 7, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Iida, Sect. [0090]-[0091], The recording medium of the present invention is a recording medium that can be read by a computer on which the program for detecting the positions of time display members is recorded…In the invention, the same operational effects as those of the previously described electronic apparatus can be achieved, in that the decrease in power supply voltage can be suppressed, errors in detecting the time display member positions and system failures can be prevented, the capacitance of the back-up capacitor can be reduced, and the size and thickness of the electronic apparatus can be reduced.) and various memories stored therein.


Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chapman et al. (US PAT. No. 10, 248, 364 B2) discloses instructions to troubleshoot an error, a printer uses a job ticket and printer-independent .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677